tax_exempt_and_government_entities_division release number release date legend org organization name date date uil code org address department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx eee address address ce gs employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court june 20xx certified mail - return receipt requested dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence that you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_4 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose you have the power to levy and collect tax which is beyond the scope of a sec_501 entity additionally since governmental entities possess the power to tax that makes you an integral part of the integral parts of the state government do not qualify for exemption under c state government and based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to july 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending june 20xx and for all years thereafter ds processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling revenue service taxpayer advocates office or writing to internal faxing taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations eee 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year petiod ended 20x x06 org issues does org qualify for exemption from federal_income_tax under sec_501 of the code issue facts org was issued a determination_letter in july of 20xx the organization was granted exemption as a educational_organization within the meaning of c of the code the organization was given an advanced ruling as to their foundation classification and was classified as a sec_509 and sec_170 public charity their foundation classification under sec_509 and sec_170 was never determined at the end of their advanced ruling period because the organization claimed that they should be classified as a school the organization’s activities consist of operating a school district with different public schools located within their district they operate schools with grades ranging from preschool to twelfth grade as of xx there were a total of students attending these schools the school board was created under levy and collect sales_taxes as approved by voters for the purpose of providing additional funds for the payment of teacher’s salaries by revised statute power to levy taxes as approved by voters for the purpose of creating junior college districts by revised statute in addition it was given the it is given the power to revised statute revised statute education a copy of its adopted budget no later than september provides that the school board shall submit to the state superintendent of of each year board_of education enacts policies and adopts regulations that govern the state the wide operations of public schools that must be followed by public school boards they also monitor the results of the school boards progress through annual report cards approve all text books purchased with state funds and conduct administrative hearings in cases involving controversies from school board actions revised statute teacher school personnel - states that the state is the one who mandates salary increases of non the statutes can be looked up at issue law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part form 886-a crev department of the treasury - internal_revenue_service page -1- jeleyeeal 886a name of taxpayet explanation of items department of the ‘l'reasury - internal_revenue_service schedule no or exhibit year period ended 20xx06 org of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 revrul_60_384 1960_2_cb_172 explains that a wholly owned state or municipal instrumentality which is a separate_entity and which is operated exclusively for purposes described in sec_501 of the code may qualify for exemption from federal_income_tax however revrul_60_384 goes on to explain that where the particular branch or department under whose jurisdiction the activity in question is being conducted is an integral part of a state or municipal government the provisions of sec_501 would not be applicable for example where a public school college university or hospital is an integral part of a local_government it could not meet the requirements for exemption under sec_501 of the code it also holes that if the organization conducting the activity although a separate_entity is clothed with powers other than those described in sec_501 it would not be a clear counterpart of a sec_501 organization for example where a wholly-owned state or municipal instrumentality exercises enforcement or regulatory powers in the public interest such as health welfare or safety it would not be a clear counterpart of an organization described in sec_501 of the code even though separately organized since it has purposes or powers which are beyond those described in sec_501 revrul_74_15 1974_1_cb_126 provides that a public library organized as a separate_entity under a state statute without power to impose taxes for its operation but whose funds are obtained by certification of a tax_rate needed for its operation to the rate-making authority qualifies for exemption under sec_501 of the code in the revenue_ruling the organization it stated statute that granted these powers conferred upon the library board its governing body a limited power to determine the tax_rate necessary to support its operations within specified maximum and minimum rates the effect of the statute is not to grant the library board the power to impose or levy taxes revrul_77_165 1977_1_cb_21 provides that a state university that does not possess a substantial right to exercise the power to tax the power of eminent_domain or police power does not qualify as a political_subdivision within the meaning of sec_1_103-1 of the regulations revrul_87_2 1987_2_cb_18 holds that income generated by a state lawyer's trust fund managed by the supreme court of the state is not subject_to tax under the principle that income eared by a state a political_subdivision of a state or an integral part of a state or political_subdivision of a state is generally not taxable in the absence of specific statutory authorization for taxing such income the criteria for determining integral part status on part of a lawyer trust account in the revenue_ruling included the following factors the members of the fund are directly or indirectly appointed or approved by the supreme court of the state form 886-aev department of the treasury - internal_revenue_service page -2- name of taxpayer department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20x x06 een 886a org the supreme court may remove any member of the fund without cause the fund is required to make quarterly reports to the court the supreme court monitors the activities of the fund by having a judge of the supreme court present at its meetings issue governments position the school board has been given the power to levy and org is clothed with powers beyond those within the scope if sec_501 of the code per revised statute collect taxes for the purposes of paying teacher’s salaries and creating junior college districts unlike the public library described in revrul_74_15 which was given the ability to determine the tax_rate and still qualify for exemption under sec_501 of the code the school board has the power to levy taxes this is outside the scope of sec_501 of the code and is a power of a political sub division per revrul_77_165 since org has the power to levy collect tax which is beyond the scope of sec_501 and is a power of a political_subdivision it does not qualify for exemption under sec_501 of the code see revrul_60_384 state government since the school board has the org is also an integral part of the power to tax it is considered a political_subdivision political subdivisions are integral parts of the state government as described in revrul_60_384 integral parts of the state government do not qualify for exemption under sec_501 of the code mandates the school board submit state government revised statute even if the organization wasn’t considered a political_subdivision it would still be an integral part of the its annual budget to the state superintendent of education also education gives a annual report card the school board’s educational performance must approve all text books purchased with state funds and conducts administrative hearings in cases involving controversies from school board actions because of the degree of control the state has over the school board through its different educational entities and appointees it is meets the approval monitoring and reporting integral part aspects of revrul_87_2 therefore the school board does not qualify for exemption under sec_501 of the code since it is an integral part of the government based on the degree of control the state has over the organization see revrul_60_384 department of based on the above rational org does not qualify for exemption under sec_501 of the code because it is considered to have powers beyond the scope of the code section and is an integral part of the state government issue taxpayers position form 886-a crev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx06 form 886a name of taxpayer org the organization agrees that they do not qualify as a organization described in sec_501 of the code conclusion org does not qualify for exemption under sec_501 of the code accordingly the organization's exempt status is revoked effective july 20xx note please note that this is not a final report the draft report is subject_to review and modification by our mandatory review staff you will receive a final report from mandatory review form 886-arev department of the treasury - internal_revenue_service page -4- cea ed government entities division org address department of the treasury internal_revenue_service te_ge eo examinations town country commons room chesterfield mo taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter lf you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by jaw that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
